DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to applicant’s response to final office action filed on February 18, 2021 in which claims 1, 3-7, 9-13, and 15-20 are presented for further examination.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:  The present invention relates to DATA WRITE-IN METHOD AND APPARATUS IN A DISTRIBUTED FILE SYSTEM.  The closest prior art Kuwayama; Takashi (US2014/0297950), relates to  STORAGE SYSTEM, RECORDING MEDIUM STORING DATA REBALANCING PROGRAM, AND DATA REBALANCING METHOD, singularly or in combination, fail to anticipate or render obvious the recited features “A data write-in method, comprising: selecting at least one target replica server from a plurality of replica servers managed by a metadata server according to remaining capacity of the plurality of replica servers; selecting a write-in disk among a plurality of disks in the selected target replica server according to remaining capacity and load of each of the plurality of disks managed by the target replica server, wherein selecting the write-in disk among the plurality of disks in the target replica server further comprises: determining a probability of a disk among the plurality of disks being selected according to the remaining capacity and the load of each of the plurality of disks managed by the target replica server: and determining the write-in disk according to the probabilities of the plurality of disks: and storing write-in data into the write-in disk through the target replica server”. Specifically the probability determination based of a disk among the plurality of disks being selected according to the remaining capacity and the load of each of the plurality of disks and the determination being managed by the target replica server and determining the write-in disk according to the probabilities of the plurality of disk; and storing write-in data into the write-in disk through the target replica server.
These features in conjunction with all other limitations of the dependents and independent claims render claims 1, 3-7, 9-13, and 15-20 allowable.
After further review of results of the searches conducted over the past, the claims as most currently amended, and further consideration of the remarks, the Examiner is persuaded that the prior art made of record does not teach the above described and high-lighted major features in the independent claims and other recited features.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158.  The examiner can normally be reached on M-F 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ANGELICA RUIZ/Primary Examiner, Art Unit 2158